Exhibit 10.2

 

MACK-CALI REALTY CORPORATION

CLASS AO LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

 

CLASS AO LONG-TERM INCENTIVE PLAN AWARD AGREEMENT made as of the date set forth
on Schedule A hereto between Mack-Cali Realty Corporation, a Maryland
corporation (the “Company”), the general partner of its subsidiary Mack-Cali
Realty, L.P., a Delaware limited partnership and the entity through which the
Company conducts substantially all of its operations (the “Partnership”), and
the party listed on Schedule A (the “Grantee”).

 

RECITALS

 

A.                                    The Grantee is an employee of the Company
or one of its affiliates and provides services directly or indirectly to the
Partnership.

 

B.                                    In accordance with the Company’s 2013
Incentive Stock Plan (as further amended, restated or supplemented from time to
time, the “2013 Plan”) and the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended, restated and supplemented from time
to time (the “Partnership Agreement”), the Company desires in connection with
the employment of the Grantee, to provide the Grantee with an opportunity to
acquire common OP Units (as defined in the Partnership Agreement) in the
Partnership (the “Common Units”) upon conversion of Class AO LTIP Units (as
defined in the Partnership Agreement) having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption and conversion set forth herein, in the 2013 Plan and
in the Partnership Agreement, and thereby provide additional incentive for the
Grantee to promote the progress and success of the business of the Company, the
Partnership and its subsidiaries (the “Award”). The Award was approved by the
Executive Compensation and Option Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) pursuant to authority delegated to it by
the Board as set forth in the Committee’s charter and Section 1.3 of the 2013
Plan, including authority to make grants of equity interests in the Partnership
which may, under certain circumstances, be redeemed for cash, or, at the
election of the Company, for shares of the Company’s common stock, par value
$0.01 per share (the “Common Shares”), reserved for issuance under the 2013
Plan.

 

C.                                 Schedule A hereto sets forth certain
significant details of the Class AO LTIP Unit grant herein, including regarding
the right to convert Class AO LTIP Units into Common Units, and is incorporated
herein by reference.

 

D.                                    This Award is being made to Grantee
pursuant to and in connection with Grantee’s entry into an employment agreement
with the Company, dated as of March 13, 2019 (the “Employment Agreement”).
Capitalized terms used herein and not otherwise defined have the meanings
provided on Schedule A or, if such terms are not defined on Schedule A, the
meanings provided in the Employment Agreement or, if and only if not defined in
the Employment Agreement, the 2013 Plan.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 

1.                                      Administration.  This Award shall be
administered by the Committee, which in the administration of this Award shall
have all the powers and authority it has in the administration of the 2013 Plan
as set forth in the 2013 Plan; provided that all powers of the Committee
hereunder can be exercised by the full Board if the Board so elects. The
Committee, in its sole and absolute discretion, may make at any time any
provision for lapse of forfeiture restrictions and/or accelerated vesting under
this Agreement of some or all of the Grantee’s unvested Class AO LTIP Units that
have not previously been forfeited. All decisions, actions or interpretations of
the Committee or the Board on all matters relating to this Award shall be final,
binding and conclusive upon all parties.

 

2.                                      Grant of Class AO LTIP Units.  On the
terms and conditions set forth below, as well as the terms and conditions of the
2013 Plan and subject to adjustment as provided in Section 8 hereof, the Company
hereby grants to the Grantee an aggregate of such number of Class AO LTIP Units
as is set forth on Schedule A having an AO LTIP Unit Participation Threshold as
is set forth on Schedule A (the “Award Class AO LTIP Units”).

 

3.                                    Conversion of Award.  The period of time
during which Award Class AO LTIP Units may be converted into Common Units shall
be the time period indicated on Schedule A from March 13, 2019 (the “Grant
Date”) set forth on Schedule A until the Final Conversion Date set forth
on Schedule A, subject to earlier termination or cancellation

 

1

--------------------------------------------------------------------------------



 

as provided in this Agreement. The Award Class AO LTIP Units shall not be
convertible into Common Units unless they are Vested Class AO LTIP Units. Award
Class AO LTIP Units shall only become Vested Class AO LTIP Units upon the
satisfaction of vesting conditions relating to the closing price of the Common
Shares as reported on the New York Stock Exchange (the “NYSE”), or, if the
Common Shares are not then traded on the NYSE, the average of the closing bid
and asked prices for the Common Shares on a national securities exchange or
other market system on which the Common Shares are then traded (the “Securities
Market”), in each case as set forth on Schedule A (the “Vesting Conditions”).
Unless and until the Vesting Conditions have been satisfied on or before
March 13, 2023 (the “Outside Date”), the Award Class AO LTIP Units shall not
become Vested Class AO LTIP Units and the Grantee (or his successors, heirs,
assigns, or personal representatives, as applicable) will not have the right to
convert his Award Class AO LTIP Units into Common Units. If the Vesting
Conditions have not been satisfied on the Outside Date, on such date all Award
Class AO LTIP Units that have not vested by such date shall, without payment of
any consideration by the Partnership, automatically and without notice, be
forfeited and be and become null and void, and neither the Grantee nor any of
his successors, heirs, assigns, or personal representatives will thereafter have
any further rights or interests in such unvested Award Class AO LTIP Units.

 

4.                                      Restrictions on Transfer. Except as
otherwise permitted by the Committee, none of the Award Class AO LTIP Units
granted hereunder nor any of the Common Units into which such Award Class AO
LTIP Units may be converted (the “Award Common Units”) shall be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of, encumbered, whether voluntarily or by operation of law (each such action a
“Transfer”), and the Redemption Rights (as defined in the Partnership Agreement)
may not be exercised with respect to the Award Common Units, provided that, at
any time after the date that is at least two (2) years after the Grant Date,
(i) Award Class AO LTIP Units may be Transferred to the Grantee’s Family Members
by gift or pursuant to domestic relations order in settlement of marital
property rights; (ii) Award Class AO LTIP Units may be Transferred to an entity
in which fifty percent (50%) of the voting interests are owned by Family Members
(or the Grantee) in exchange for an interest in such entity; and (iii) the
Redemption Rights may be exercised with respect to Award Common Units, and Award
Common Units may be Transferred to the Partnership or the Company in connection
with the exercise of the Redemption Rights, in accordance with and to the extent
otherwise permitted by the terms of the Partnership Agreement. Additionally, the
transferee must agree in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and the Partnership
Agreement and that subsequent transfers shall be prohibited except those in
accordance with this Section 3 and all Transfers of Award Class AO LTIP Units
must be in compliance with all applicable securities laws (including, without
limitation, the Securities Act of 1933, as amended (the “Securities Act”)), and
the applicable terms and conditions of the Partnership Agreement. In connection
with any Transfer of Award Class AO LTIP Units, the Partnership may require the
Grantee to provide an opinion of counsel, satisfactory to the Partnership, that
such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer of
Award Class AO LTIP Units not in accordance with the terms and conditions of
this Section 4 shall be null and void, and the Partnership shall not reflect on
its records any change in record ownership of any Award Class AO LTIP Units as a
result of any such Transfer, shall otherwise refuse to recognize any such
Transfer and shall not in any way give effect to any such Transfer of any Award
Class AO LTIP Units. Except as provided expressly in this Section 4, this
Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.

 

For purposes of this Section 4, “Family Member” means a person who is a spouse,
former spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother, sister, brother-in-law, or sister-in-law, including adoptive
relationships, of the Grantee, any person sharing the Grantee’s household (other
than a tenant or employee), a trust in which any one or more of these persons
have more than fifty percent (50%) of the beneficial interest, a foundation in
which any one or more of these persons (or the Grantee) control the management
of assets, and any other entity in which one or more of these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.

 

5.                                      Conversion. From and after the date on
which an Award Class AO LTIP Unit vests, as set forth on Schedule A, it shall be
convertible into Common Units in accordance with the terms of the Partnership
Agreement. The Mandatory Conversion Date, for purposes of the Partnership
Agreement, for the Award Class AO LTIP Units will be the earlier of (i) the
Termination Conversion Date (as set forth on Schedule A) or (ii) the Final
Conversion Date (as set forth on Schedule A). As set forth in the Partnership
Agreement, any Award Class AO LTIP Units that are Vested Class AO LTIP Units and
have not been converted prior to the Mandatory Conversion Date will
automatically be converted on such date. In addition, as set forth in the
Partnership Agreement, the Company, as the

 

2

--------------------------------------------------------------------------------



 

general partner of the Partnership, may elect to convert the Award Class AO LTIP
Units as provided in the Partnership Agreement. Notwithstanding the foregoing or
anything to the contrary set forth herein, upon (a) the occurrence of a Change
in Control (as defined in the Employment Agreement) prior to the Outside Date,
if Grantee’s employment with the Company or any of its subsidiaries has not been
terminated pursuant to Section 7(ii) below prior to such Change in Control, then
satisfaction of the Vesting Conditions shall be ascertained on the date of such
Change in Control (without regard to the Outside Date) based on the price per
Common Share (plus the value per Common Share of any other consideration, as
determined by the Board or the Committee) received by the Company’s stockholders
in connection with such Change in Control, and any previously unvested Award
Class AO LTIP Units that do not become vested as of the date of such Change in
Control pursuant to this Section 5 shall automatically be forfeited, cancelled
and become null and void, without payment of any consideration therefor, as of
the date of such Change in Control.

 

6.                                      Distributions. The holder of the Award
Class AO LTIP Units shall be entitled to accrue distributions with respect to
such Award Class AO LTIP Units to the extent provided for in the Partnership
Agreement. The Distribution Measurement Date (as defined in the Partnership
Agreement) with respect to the Award Class AO LTIP Units shall be the Grant
Date. The Class AO LTIP Unit Sharing Percentage (as defined in the Partnership
Agreement) with respect to the Award Class AO LTIP Units shall be 10%.

 

7.                                      Termination of Employment. Any Award
Class AO LTIP Units held by the Grantee upon termination of employment shall be
treated as follows:

 

(i)                                     If the Grantee’s termination of
employment is due to death, Disability (as defined in the Employment Agreement),
Retirement (as defined below), termination by the Company without Cause (as
defined in the Employment Agreement), termination by the Grantee for Good Reason
(as defined in the Employment Agreement) at any time, or termination by the
Grantee without Good Reason after the expiration of the Term (as defined in the
Employment Agreement), then all unvested Award Class AO LTIP Units shall
continue to be eligible to vest upon satisfaction of the Vesting Conditions
prior to the Outside Date, and any Award Class AO LTIP Units that remain
unvested as of the Outside Date shall automatically be forfeited, cancelled and
become null and void, without payment of any consideration therefor, as of the
Outside Date. For purposes of this Agreement, the term “Retirement” means the
termination of the Grantee’s employment for any reason other than death,
Disability, termination by the Company for Cause or termination by the Grantee
for Good Reason on or after the date that (i) the Grantee has attained 60 years
of age, and (ii) the Grantee has served as an employee of the Company for at
least ten (10) years.

 

(ii)                                  If the Grantee’s employment is terminated
by the Company or any of its subsidiaries for Cause, by the Grantee without Good
Reason at any time, or by the Grantee without Good Reason during the Term, all
Award Class AO LTIP Units, to the extent not vested, shall terminate on the date
of termination and, all other Award Class AO LTIP Units, to the extent
convertible under the terms of the Partnership Agreement as of the date of
termination, shall be convertible until the Mandatory Conversion Date (which is
the earlier of the applicable Termination Conversion Date or the Final
Conversion Date set forth on Schedule A).

 

(iii)                               Notwithstanding the foregoing, the vesting
of any AO LTIP Units pursuant to Section 5 or this Section 7 shall be
conditioned upon Grantee (A) executing, and not revoking within the applicable
period specified in the Employment Agreement, a release of claims in the form
required under the Employment Agreement, and (B) complying, during the period
that any Award Class AO LTIP Units remain unvested prior to the Outside Date,
with any restrictive covenants, including, without limitation, any restrictions
on engaging in competitive activities, soliciting service providers or clients,
or utilizing confidential information, contain in the Employment Agreement.

 

8.                                      Changes in Capital Structure.  If
(i) the Company shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or shares of the Company, spin-off of a
subsidiary, business unit or significant portion of its assets or other
transaction similar thereto, (ii) any stock dividend, stock split, reverse stock
split, stock combination, reclassification, recapitalization, significant
repurchases of stock, or other similar change in the capital stock of the
Company or any other event that constitutes a change in stock under the terms of
the 2013 Plan shall occur, (iii) any extraordinary dividend or other
distribution to holders of Common Shares or Common Units shall be declared and
paid other than in the ordinary course, or (iv) any other event shall occur that
in each case in the good faith judgment of the Committee necessitates action by
way of appropriate equitable or proportionate adjustment in the terms of this
Award, this Agreement or the

 

3

--------------------------------------------------------------------------------



 

Award Class AO LTIP Units to avoid distortion in the value of this Award, then
the Committee shall take such action as it deems necessary to maintain the
Grantee’s rights hereunder so that they are substantially proportionate to the
rights existing under this Award and the terms of the Award Class AO LTIP Units
prior to such event, including, without limitation: (A) interpretations of or
modifications to any defined term in this Agreement; (B) adjustments in any
calculations provided for in this Agreement, and (C) substitution of other
awards under the 2013 Plan or otherwise.

 

9.                                      Payments by Award Recipients. The
Grantee shall have no rights with respect to this Agreement (and the Award
evidenced hereby) unless he shall have accepted this Agreement prior to the
close of business on the tenth Trading Date following the Grant Date by
(a) making a contribution to the capital of the Partnership by certified or bank
check or other instrument acceptable to the Committee or the Board, of $0.01
(the “Per Unit Purchase Price”), multiplied by the number of Class AO LTIP Units
to be issued to the Grantee as part of this Award, (b) signing and delivering to
the Partnership a copy of this Agreement, and (c) unless the Grantee is already
a Limited Partner (as defined in the Partnership Agreement), signing, as a
Limited Partner, and delivering to the Partnership a counterpart signature
page to the Partnership Agreement (attached hereto as Exhibit A). The Per Unit
Purchase Price paid by the Grantee shall be deemed a contribution to the capital
of the Partnership upon the terms and conditions set forth herein and in the
Partnership Agreement. Upon acceptance of this Agreement by the Grantee, the
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the Award Class AO LTIP Units so accepted and the admission of the Grantee as a
Limited Partner of the Partnership. Thereupon, the Grantee shall have all the
rights of a Limited Partner of the Partnership with respect to the number of
Award Class AO LTIP Units specified on Schedule A hereto, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein. Award Class AO LTIP Units constitute and shall be treated for
all purposes as the property of the Grantee, subject to the terms of this
Agreement and the Partnership Agreement. In the event of the forfeiture of the
Grantee’s Award Class AO LTIP Units pursuant to this Agreement, the Partnership
will pay the Grantee an amount equal to the Per Unit Purchase Price multiplied
by the number of Award Class AO LTIP Units so forfeited.

 

10.                               Miscellaneous.

 

(a)                                 Amendments.  This Agreement may be amended
or modified only with the consent of the Company and the Partnership acting
through the Committee or the Board; provided that any such amendment or
modification materially and adversely affecting the rights of the Grantee
hereunder must be consented to by the Grantee to be effective as against him.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company and the Partnership to correct any errors or ambiguities in
this Agreement and/or to make such changes that do not materially adversely
affect the Grantee’s rights hereunder. This grant shall in no way affect the
Grantee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company or the Partnership.

 

(b)                                 Incorporation of 2013 Plan; Committee
Determinations.  The provisions of the 2013 Plan are hereby incorporated by
reference as if set forth herein. Except as otherwise set forth in this
Agreement or the Employment Agreement, in the event of a conflict between this
Agreement and the 2013 Plan, the 2013 Plan shall govern.

 

(c)                                  Status of Class AO LTIP Units; 2013 Plan
Matters.  This Award constitutes an incentive compensation award by the Company
under the Plan and by the Partnership. The Award Class AO LTIP Units are equity
interests in the Partnership. The number of shares of Common Stock reserved for
issuance under the Stock Plan underlying outstanding Award Class AO LTIP Units
will be determined by the Committee or the Board in light of all applicable
circumstances, including calculations made or to be made pursuant to this
Agreement, vesting, capital account allocations and/or balances under the
Partnership Agreement, the conversion ratio in effect between Class AO LTIP
Units and Common Units and the exchange ratio in effect between Common Units and
Common Shares. The Company will have the right at its option, as set forth in
the Partnership Agreement, to issue Common Shares in exchange for Common Units
in accordance with the Partnership Agreement, subject to certain limitations set
forth in the Partnership Agreement, and such Common Shares, if issued, will be
issued under the 2013 Plan. The Grantee acknowledges that the Grantee will have
no right to approve or disapprove such determination by the Committee or the
Board.

 

4

--------------------------------------------------------------------------------



 

(d)                                 Legend.  The records of the Partnership
evidencing the Award Class AO LTIP Units shall bear an appropriate legend, as
determined by the Partnership in its sole discretion, to the effect that such AO
LTIP Units are subject to restrictions as set forth herein and in the
Partnership Agreement.

 

(e)                                  Compliance with Law.  The Partnership and
the Grantee will make reasonable efforts to comply with all applicable
securities laws. In addition, notwithstanding any provision of this Agreement to
the contrary, no Award Class AO LTIP Units will become vested or be paid at a
time that such vesting or payment would result in a violation of any such law.

 

(f)                                   Grantee Representations; Registration.

 

(i)                                     The Grantee hereby represents and
warrants that (A) he understands that he is responsible for consulting his own
tax advisor with respect to the application of the U.S. federal income tax laws,
and the tax laws of any state, local or other taxing jurisdiction to which the
Grantee is or by reason of this Award may become subject, to his particular
situation; (B) the Grantee has not received or relied upon business or tax
advice from the Company, the Partnership or any of their respective employees,
agents, consultants or advisors, in their capacity as such; (C) the Grantee
provides services directly or indirectly to the Company and/or its affiliates on
a regular basis and in such capacity has access to such information, and has
such experience of and involvement in the business and operations of the
Partnership, as the Grantee believes to be necessary and appropriate to make an
informed decision to accept this Award; (D) Award Class AO LTIP Units are
subject to substantial risks; (E) the Grantee has been furnished with, and has
reviewed and understands, information relating to this Award; (F) the Grantee
has been afforded the opportunity to obtain such additional information as he
deemed necessary before accepting this Award; and (G) the Grantee has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.

 

(ii)                                  The Grantee hereby acknowledges that:
(A) there is no public market for Award Class AO LTIP Units or Common Units and
neither the Partnership nor the Company has any obligation or intention to
create such a market; (B) sales of Award Class AO LTIP Units and Common Units
are subject to restrictions under the Securities Act and applicable state
securities laws; (C) because of the restrictions on transfer or assignment of
Award Class AO LTIP Units and Common Units set forth in the Partnership
Agreement and in this Agreement, the Grantee may have to bear the economic risk
of his ownership of the Class AO LTIP Units covered by this Award for an
indefinite period of time; (D) Common Shares issued under the 2013 Plan in
exchange for Common Units, if any, are expected to be covered by a re-offer
prospectus to be filed as part of a Registration Statement on Form S-8 (or a
successor form under applicable rules and regulations of the Securities and
Exchange Commission) under the Securities Act, to the extent that the Grantee is
eligible to receive such shares under the 2013 Plan at the time of such issuance
and such registration Statement is then effective under the Securities Act;
(E) resales of Common Shares issued under the Stock Plan in exchange for Common
Units, if any, shall only be made in compliance with all applicable restrictions
(including in certain cases “blackout periods” forbidding sales of Company
securities) set forth in the then applicable Company employee manual or insider
trading policy and in compliance with the registration requirements of the
Securities Act or pursuant to an applicable exemption therefrom.

 

(g)                                  Section 83(b) Election.  In connection with
the issuance of Class AO LTIP Units under this Award pursuant to this Agreement,
the Grantee hereby agrees to make an election to include in gross income in the
year of grant the applicable Award Class AO LTIP Units pursuant to
Section 83(b) of the Code substantially in the form attached hereto as Exhibit B
and to supply the necessary information in accordance with the regulations
promulgated thereunder. The Grantee agrees to file such election (or to permit
the Partnership to file such election on the Grantee’s behalf) within
thirty (30) days after the Grant Date with each IRS Service Center where the
Grantee may file his

 

5

--------------------------------------------------------------------------------



 

personal income tax returns (or such location as may be specified by the IRS),
and to file a copy of such election with the Grantee’s U.S. federal income tax
return for the taxable year in which the Class AO LTIP Units are awarded to the
Grantee to the extent required by such regulations. So long as the Grantee holds
any Award Class AO LTIP Units, the Grantee shall disclose to the Partnership in
writing such information as may be reasonably requested with respect to
ownership of Class AO LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.

 

(h)                                 Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect. If any provision of this Agreement shall be held invalid in part,
such invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law continue in full
force and effect.

 

(i)                                     Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of the State of
Maryland, without giving effect to the principles of conflict of laws of such
state.

 

(j)                                    No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any Affiliate is
obligated by or as a result of this Agreement to continue to have the Grantee as
an employee, consultant or advisor and this Agreement shall not interfere,
restrict or limit in any way with the right of the Company or any Affiliate to
terminate the Grantee’s service relationship at any time.

 

(k)                                 Notices.  Any notice to be given to the
Company shall be addressed to the General Counsel of the Company at Harborside
3, 210 Hudson St., Ste. 400, Jersey City, New Jersey 07311, and any notice to be
given the Grantee shall be addressed to the Grantee at the Grantee’s address as
it appears on the employment records of the Company, or at such other address as
the Company or the Grantee may hereafter designate in writing to the other.

 

(l)                                     Withholding and Taxes.  No later than
the date as of which an amount first becomes includible in the gross income of
the Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award, the Grantee will pay
to the Company or, if appropriate, any of its Affiliates, or make arrangements
satisfactory to the Committee or the Board regarding the payment of, any United
States federal, state or local or foreign taxes of any kind required by law to
be withheld with respect to such amount; provided, however, that if any Award
Class AO LTIP Units or Common Units are withheld (or returned), the number of
Award Class AO LTIP Units or Common Units so withheld (or returned) shall be
limited to the number which have a fair market value on the date of withholding
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Grantee.

 

(m)                             Headings.  The headings of paragraphs hereof are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

 

(n)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document. All counterparts shall be construed
together and constitute the same instrument.

 

(o)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and the Partnership, on the one hand, and any
successors to the Grantee, on the other hand, by will or the laws of descent and
distribution, but

 

6

--------------------------------------------------------------------------------



 

this Agreement shall not otherwise be assignable or otherwise subject to
hypothecation by the Grantee.

 

(p)                                 Section 409A.  It is the understanding and
intention of the parties that the transactions described in this Agreement are
not subject to the requirements of Section 409A of the Code.  However, if it is
subsequently determined that any of such transactions are subject to
Section 409A, this Agreement shall be construed, administered and interpreted in
accordance with a good faith interpretation of Section 409A of the Code. to the
maximum extent possible. Any provision of this Agreement that is inconsistent
with Section 409A of the Code, or that may result in penalties under
Section 409A of the Code, shall be amended, with the reasonable cooperation of
the Grantee and the Company and the Partnership, to the extent necessary to
exempt it from, or bring it into compliance with, Section 409A of the Code.
Without limiting the generality of the foregoing, in the event any payment to be
made hereunder by reason of the Grantee’s separation from service, as defined in
Section 409A, is determined to constitute “nonqualified deferred compensation”
subject to Section 409A, and if the Grantee is a “specified employee” as defined
in Section 409A at the time of such separation from service, then such payment
shall be deferred until the earlier of the first day of the seventh month
following the month that includes the separation from service or the date of the
Grantee’s death.  Notwithstanding the foregoing, in no event shall the Company,
any Subsidiary, any member of the Committee, or any other person have any
liability to the Grantee as a result of the imposition of any additional taxes
or penalties pursuant to Section 409A.

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the 13th day of March, 2019.

 

 

 

MACK-CALI REALTY CORPORATION.

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:

Gary T. Wagner

 

 

Title:

General Counsel and Secretary

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:  Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:

Gary T. Wagner

 

 

Title:

General Counsel and Secretary

 

 

 

 

 

GRANTEE

 

 

 

 

 

/s/ Michael J. DeMarco

 

Name: Michael J. DeMarco

 

8

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
Mack-Cali Realty, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions of Article 15 of the Partnership
Agreement (as hereinafter defined) titled “Power of Attorney”), and becomes a
party to, the Second Amended and Restated Agreement of Limited Partnership,
dated as of December 11, 1997, of Mack-Cali Realty, L.P., as amended through the
date hereof (the “Partnership Agreement”). The Grantee agrees that this
signature page may be attached to any counterpart of the Partnership Agreement.

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

Name:

 

Date:

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------



 

EXHIBIT B

 

ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.    The name, address and taxpayer identification number of the undersigned
are:

 

Name:  Michael J. DeMarco (the “Taxpayer”)

Address:  [                                                       ]

Social Security No./Taxpayer Identification No.:  [                            ]

 

2.    Description of property with respect to which the election is being made:

 

The election is being made with respect to 625,000 Class AO LTIP Units in
Mack-Cali Realty, L.P. (the “Partnership”).

 

3.    The date on which the Class AO LTIP Units were issued is March 13, 2019.
The taxable year for which this election is made is calendar year 2019.

 

4.    Nature of restrictions to which the Class AO LTIP Units are subject:

 

(a)    With limited exceptions, until the Class AO LTIP Units vest, the Taxpayer
(and any permitted successor of the Taxpayer) may not transfer in any manner any
portion of the Class AO LTIP Units without the consent of the Partnership.

 

(b)    The Taxpayer’s Class AO LTIP Units vest in accordance with the vesting
provisions described in Schedule A of that certain Class AO Long-Term Incentive
Plan Award Agreement dated as of March 13, 2019 (the “Agreement”) by and between
the Taxpayer, Mack-Cali Realty Corporation (the “Company”) and the Partnership.
Unvested Class AO LTIP Units are forfeited in accordance with the vesting
provisions described in the Agreement.

 

5.    The fair market value at time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the Class AO LTIP Units with respect to which this election is being made,
taking into account that the Class AO LTIP Units are a partnership profits
interest for tax purposes, the fair market value of such units, as required to
be taken into account in determining the income of the undersigned in the year
of issuance, is not less than $0.01 per Class AO LTIP Unit (See Revenue
Procedures 93-27 and 2001-43).

 

6.    The amount paid by the Taxpayer for the Class AO LTIP Units was $0.01 per
Class AO LTIP Unit.

 

7.    A copy of this statement has been furnished to the Partnership and the
Company.

 

Dated:

 

 

 

 

 

Michael J. DeMarco

 

 

10

--------------------------------------------------------------------------------



 

SCHEDULE A

(Terms being defined are in quotation marks.)

 

Grant Date of Class AO LTIP Unit Award:

 

March 13, 2019

 

 

 

Name of Grantee:

 

Michael J. DeMarco

 

 

 

Number of Class AO LTIP Units:

 

625,000

 

 

 

“AO LTIP Unit Participation Threshold”:

 

$21.46

 

 

 

“Final Conversion Date”:

 

March 13, 2029

 

 

 

Vesting Conditions:

 

(i) 250,000 of the Class AO LTIP Units shall vest and become convertible on the
earliest date on which the closing price of the Common Shares, as reported on
the NYSE, or if the Common Shares are not then traded on the NYSE, then the
average closing bid and ask prices for the Common Shares on the Securities
Market, has been equal to or greater than $25.00 for at least thirty (30)
consecutive trading days, provided that such date occurs prior to the Outside
Date.

(ii) an additional 250,000 of the Class AO LTIP Units shall vest and become
convertible on the earliest date on which the closing price of the Common
Shares, as reported on the NYSE, or if the Common Shares are not then traded on
the NYSE, then the average closing bid and ask prices for the Common Shares on
the Securities Market, has been equal to or greater than $28.00 for at least
thirty (30) consecutive trading days, provided that such date occurs prior to
the Outside Date.

(iii) an additional 125,000 of the Class AO LTIP Units shall vest and become
convertible on the earliest date on which the closing price of the Common
Shares, as reported on the NYSE, or if the Common Shares are not then traded on
the NYSE, then the average closing bid and ask prices for the Common Shares on
the Securities Market, has been equal to or greater than $31.00 for at least
thirty (30) consecutive trading days, provided that such date occurs prior to
the Outside Date.

 

 

 

“Termination Conversion Date”:

 

The date following the applicable date of termination of employment that falls
on the last day of the period set forth below:

Death, Disability, Retirement, Without Cause, for Good Reason at any time, or
without Good Reason after the expiration of the Term (Section 7(i)): Final
Conversion Date

For Cause at any time, or without Good Reason during the Term
(Section 7(iv)): within 30 days of termination

Change in Control (Section 5): within 30 days of the Change in Control

 

Initials of Company representative:     GTW

 

Initials of Employee:   MJD

 

11

--------------------------------------------------------------------------------